Citation Nr: 1736588	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  06-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of right knee meniscectomy.

2. Entitlement to a rating in excess of 10 percent for right knee arthritis.

3. Entitlement to compensable rating prior to March 10, 2012, for right knee instability.

4. Entitlement to a rating in excess of 20 percent from March 10, 2012, for right knee instability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

These matters come before the Board of Veterans' Appeals (Board) from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Travel Board hearing before a Veteran's Law Judge (VLJ) in September 2007. A transcript of the hearing was prepared and associated with the claims file. The VLJ who heard the Veteran's Hearing is no longer employed at the Board and unable to participate in adjudicating this appeal. As VA regulations require that the VLJ who conducted the hearing must participate in any decision made on appeal, the Veteran was offered a new hearing before a new VLJ in a July 2017 letter. The letter notified the Veteran that if no response was received within 30 days, the Board would assume the Veteran did not want another hearing and proceed accordingly. The Veteran did not respond to the hearing clarification letter, and, as such, the Board will continue to adjudicate this appeal.

The Board remanded these matters in December 2007, April 2009, October 2013, April 2014, May 2015, and June 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in February 2017 continued to deny a disability rating in excess of 10 percent for residuals of right knee meniscectomy, in excess of 10 percent for arthritis of the right knee, and a compensable rating prior to March 10, 2012, and in excess of 20 percent from March 10, 2012 for right knee instability.

The Board notes that in the June 2016 remand, the Board mistakenly indicated that the Veteran's right knee instability prior to March 12, 2012, was rated as 10 percent disabling.  It was noncompensable prior to March 12, 2012.  Thus, the Board has correctly stated the proper rating on the title page.


FINDINGS OF FACT

1. A 10 percent rating is the highest available rating under Diagnostic Code 5259.

2. Throughout the appeal period, the Veteran's service-connected right knee arthritis has been manifested by no less than 75 degrees of flexion and 0 degrees of extension, without X-ray evidence of involvement of two or more major joints or two or more minor joint groups with incapacitating exacerbations.

3. Prior to March 10, 2012, the evidence does not indicate the Veteran had instability in his right knee.

4. From March 10, 2012, the Veteran's right knee instability manifested by moderate lateral instability with testing indicating right knee instability of 0-10 millimeters. 



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of right knee meniscectomy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2016).

2. The criteria for a rating in excess of 10 percent for right knee arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010 (2016).

3. The criteria for a compensable rating prior to March 10, 2012 for right knee instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).

4. The criteria for a rating in excess of 20 percent from March 10, 2012 for right knee instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist
(a) Duty to Notify

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a Veteran in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will obtain; and (3) that the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in May 2004. The letter informed the Veteran of the evidence required to substantiate the claims and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  The claims were last adjudicated by way of a February 2017 SSOC. Thus, the Veteran has received all required notice concerning the claims.

(b) Duty to Assist

VA also has a duty to assist a Veteran in the development of claims. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development has been accomplished. The claims file contains the Veteran's service treatment records, SSA records, and VA medical evidence, and the Board finds numerous VA examinations provide an adequate depiction of the nature and severity of the Veteran's right knee disabilities over the period on appeal.

In June 2016, the Board remanded the Veteran's claims to the RO for another VA examination by an appropriate physician. The purpose of the examination was to determine the current severity of the Veteran's three right knee diagnoses: (a) residuals of right knee meniscectomy, (b) right knee osteoarthritis, and (c) right knee instability. The claims file was to be reviewed, and the examiner was to fully describe all manifestations of the three disabilities with all appropriate testing and clinical findings reported in detail. 

In response, an examination was conducted by a VA orthopedist in August 2016, including a November 2016 addendum. A complete VA examination was completed, and the Board sees no reason to believe that all appropriate clinical testing and clinical finding was not completed by the VA examiner. Additionally, the examination specifically notes that the Veteran's complete claims file was reviewed.

The Board's June 2016 remand also specifically noted that if painful motion is observed, the examiner should note the limitation of motion in degrees and note any functional loss due to pain, instability, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests. The examiner noted that the pain did cause functional loss on flexion and extension, but the functional loss contributed to limited use of the right knee, not an additional loss of motion that can be expressed in degrees. This was further supported by repetitive use testing, which did not show additional functional loss or range of motion after repetitions. The examiner then went on to note pain, weakness, fatigability, or incoordination limited functional ability over time, but the examiner noted he would be unable to say without resorting to mere speculation exactly how much functional loss would result from such extensive repetitive use because such an examination was not conducted in the examination setting. However, the examiner opined that the Veteran's statements in regard to his pain, weakness, fatigability, or incoordination resulting in limited use and functional loss over time were medically consistent.  Therefore, the Board finds that the examiner's testing and opinions in regard to the Veteran's functional loss due to pain constitute substantial compliance with the Board's June 2016 remand, despite not being able to specifically pinpoint a degree of loss of functional ability. 

Additionally, the Board notes that the December 2015 examination, which reported even more functional loss after initial range of motion testing than the August 2016 examination (flexion to 75 degrees and extension to 0 degrees) and similar statements from the Veteran in terms of frequency and amount of pain in the right knee, did include range of motion testing after 5 repetitions. At the December 2015 examination, the examiner noted that there was no change in the range of motion and no increase in the pain after repetitive use testing.

The June 2016 Board remand then indicated the examiner needed to note any pain that is visibly noted with movement, the degree of muscle atrophy present, and any skin conditions indicative of disuse or any other indications of disuse or functional impairment. The August 2016 examiner noted that the Veteran did exhibit pain on movement and weight bearing. The examiner also indicated there was no reduction in muscle strength or muscle atrophy, and, while the examiner did not specifically note any skin conditions or other symptoms related to disuse, the examiner did note that there were no other pertinent physical findings, complications, conditions, signs, or symptoms that were related to any of the Veteran's right knee disabilities. Additionally, the Board notes that the examiner who conducted the Veteran's July 2015 examination noted red skin changes on the Veteran's right leg but opined the skin disability was related to diabetes, not disuse.  

The June 2016 Board remand then went on to require the examiner to separately address the nature and severity of each of the Veteran's three service-connected right knee disabilities noted above. The examiner was directed to separately address the effect on daily functioning and work or work-like functioning of each.  

The August 2016 examiner did specifically address the nature and severity of the three service-connected right knee disabilities by way of completing a full and complete examination of the Veteran's right knee. While the examiner did not address the effect on daily functioning and work or work-like functioning of each specific knee disability, the examiner did note that the Veteran's right knee disabilities combined did limit the Veteran to sedentary work. Additionally, the Board notes that at a December 2015 examination, the examiner opined that a separate determination for how each specific right knee disability would affect the Veteran's ability to complete daily or occupational tasks was not possible because all three disabilities contribute to chronic pain in the Veteran's right knee and have the same functional impairments that render the Veteran unable to do physical work that requires prolonged walking, standing, climbing, or squatting. The Board finds this to be a complete and thorough rationale for why disabling effects were not noted for each specific disability. The Veteran was reporting similar symptomatology and the results of testing in the December 2015 examination and the August 2016 examiner were largely the same, and as a result, the Board finds the December 2015 and August 2016 rationales provides substantial compliance to these remand requests. 

Finally, the Board's June 2016 remand directed the examiner to address whether disabling effects of other nonservice-connected diseases or disabilities are differentiable from the disabling effects of the right knee disabilities. In a November 2016 addendum to the August 2016 examination, the examiner noted that all limitations related to daily and occupational tasks noted in the August 2016 examiner were related to the right knee only. Additionally, the December 2015 examiner opined that the disabling  effects of the Veteran's nonservice-connected disabilities are differentiable from the disabling effects of the Veteran's service-connected right knee disabilities, noting that the Veteran's three service-connected right knee disabilities prevented the Veteran from walking and standing for longer than two to three minutes or walking a distance of 30 feet. 

The claims were readjudicated by way of a February 2017 SSOC, which continued to deny a rating in excess of 10 percent for residuals of right knee meniscectomy, a rating in excess of 10 percent for right knee arthritis, and a compensable rating prior to March 10, 2012, and a rating in excess of 20 percent from March 10, 2012 for right knee instability.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Rating - Right Knee

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016). Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2016). It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

The Veteran initially injured his knee in 1981 while in service, suffering a cartilage and ligament injury. While the dates of the surgery that corresponded with this injury vary, it seems the Veteran had three surgeries to repair the knee after the initial injury.

At a VA examination in February 2005, the Veteran reported that he had experienced minimal issues with his right knee until 2001, when the pain increased, and he began experiencing stiffness, weakness, swelling, and locking in his knee, especially with repetitive use and bad weather. He reported that he would become fatigued and the knee would occasionally give way. It was noted at the examination that the Veteran used a cane and a brace to assist him with his symptoms, and a limp, favoring the right side, and crepitation on motion was noted by the examiner.

The Veteran attended another VA examination in June 2006. At this time, the Veteran still used a cane and brace to assist with ambulation. He also indicated that he had taken medications and had some steroid injections, but nothing seemed to help the pain. The Veteran reported that he could no longer do chores around the house because of his knee pain and that his pain increased when walking for several minutes or more than several yards. The examiner noted some swelling but stability was normal. The Veteran was diagnosed with osteoarthritis.

At a September 2007 Travel Board Hearing, the Veteran testified that he has been unable to do activities he used to or complete chores around the house because the constant pain and ability to move around keeps getting worse, noting he sometimes struggled to sleep as a result of the pain and experienced difficulty with stairs. He reported wearing a brace and using a cane.  The Veteran also reported that his knee would give out, causing him to fall. He indicated that his doctor had placed him on a list for a total knee replacement. The Veteran testified that he had been attending physical therapy and taking anti-inflammatories but stated nothing helped the pain.

At another VA examination in March 2012, the Veteran was diagnosed with arthritis of the right knee related to a meniscectomy after reporting constant pain that increased with prolonged walking and standing. The Veteran denied any locking or flare-ups of the right knee at this examination, but he did report that his right knee would swell on a regular basis.  Flexion was noted to be to 90 degrees with normal extension and no additional loss of motion after repetitive use.  Medial-lateral instability was noted to be 5-10 millimeters.

After an April 2014 Board Remand, the Veteran was provided another VA examination. At this examination, the Veteran was again diagnosed with post-operative meniscectomy of the right knee with arthritis and instability, and he continued to use a brace and a cane on a regular basis. The examiner noted flexion to 100 degrees and extension to 0 degrees. No additional range of motion was lost after repetitive use testing, but the examiner did note that pain could limit functional ability during a flare-up if the joint was used repeatedly over time. The examiner noted the Veteran was unable to stand for extended periods of time and had an awkward gate with tenderness or pain to palpation of the right knee joint and joint effusion. Medial lateral instability was noted as 5-10 millimeters.

Following another Board remand in May 2015 another VA examination was conducted in July 2015, and the Veteran's diagnoses of a meniscal tear, instability, and osteoarthritis were continued. The Veteran was noted to have chronic pain, stiffness, and swelling. Flexion was to 80 degrees and extension was to 0 degrees with no additional loss after repetitive use. No crepitus or ankylosis was noted. Instability was noted to be 0-5 millimeters. The Veteran was still using a brace and a cane for ambulation at this time.

At another VA examination in December 2015, the Veteran continued to be diagnosed with meniscal tear, instability, and osteoarthritis of the right knee. The Veteran reported chronic pain and noted that walking, standing, squatting, and climbing stairs made the disability worse, and he continued to use a brace and a cane for ambulation. Flexion was noted to be to 75 degrees and extension was to 0 degrees with no additional functional loss on repetitive use testing. There was objective evidence of pain on palpation, but no ankylosis, atrophy, or crepitus was noted. Medial lateral instability was noted to be 0-5 millimeters.

The Veteran attended his most recent VA examination in August 2016. The Veteran was again diagnosed with meniscal ligament tear, instability, and osteoarthritis of the right knee. He continued to report functional loss and impairment of the right knee with pain at all times.  The examiner noted that flexion was to 80 degrees and extension was to 0 degrees with no additional functional loss after repetitive use. The examiner also noted pain on weight bearing, tenderness and pain on palpation, crepitus, and medial lateral instability, which was noted to be 5-10 millimeters. No reduction in muscle strength or ankylosis was noted.

The Veteran currently receives a 10 percent rating under Diagnostic Code 5259 for residuals of right knee meniscectomy, a 10 percent rating under Diagnostic Code 5010 for right knee arthritis, and a noncompensable rating prior to March 10, 2012, and a 20 percent rating from March 10, 2012, for right knee instability under Diagnostic Code 5257.

A 10 percent rating is the highest available rating under Diagnostic Code 5259.

Degenerative and/or traumatic arthritis, as shown by X-ray studies, are rated based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id., Diagnostic Codes 5003, 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The above ratings are to be combined, not added under DC 5003.  Id., note 1.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees. A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is appropriate when flexion is limited to 30 degrees. A 30 percent disability rating is warranted when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. The regulations provide that a normal range of motion of the knee is to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II.

Throughout the period on appeal, flexion is limited to 30 degrees, and a rating in excess of 10 percent is not warranted under Diagnostic Code 5260. As the Veteran's flexion is not limited to 45 degrees, a compensable rating is also not warranted under DC 5260, and a separate rating under Diagnostic Code 5010 is still available for the Veteran's right knee arthritis.

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees. When there is limitation of extension to 15 degrees, a 20 percent evaluation is warranted. A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees. A 50 percent disability evaluation is warranted for extension limited to 45 degrees. The regulations provide that a normal range of motion of the knee is 0 degrees on extension. 38 C.F.R. § 4.71, Plate II.

The Veteran's extension was noted as normal, 0 degrees, throughout the entire period on appeal with the exception of one notation of hyperextension to 5 degrees at a VA appointment in April 2008. As extension is not to 15 degrees, a separate rating in excess of 10 percent is not warranted under Diagnostic Code 5261. As extension is not to 10 degrees, a compensable rating is also not warranted under 5261, and a rating under Diagnostic Code under 5010 is still available for the Veteran's right knee arthritis.

Because the Veteran does not meet a compensable evaluation for limitation of motion under Diagnostic Code 5260 or 5261, a rating under Diagnostic Code 5010 for traumatic arthritis remains proper. The Board finds that the currently-assigned 10 percent rating is proper because the Veteran does not have X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations to warrant a 20 percent rating under Diagnostic Code 5010.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

The Board finds that because the Veteran has already been granted a rating based on limitation of motion, under Diagnostic Code 5010, which factors in pain and increased functional loss during a flare-up, a separate rating under 38 C.F.R. § 4.40 would constitute pyramiding under 38 C.F.R. § 4.14 and must be denied.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability. Under Diagnostic Code 5257, where impairment is severe, moderate, or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively. 38 C.F.R. § 4.71a. The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions. 38 C.F.R. § 4.6.

VA General Counsel has interpreted that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003, or limitation of motion codes (Diagnostic Codes 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  

The Board notes that the Veteran reported using a brace throughout the period on appeal, and, at his hearing in September 2007, the Veteran reported that his knee felt unstable. However, prior to March 10, 2012, despite the Veteran's reports of knee instability, the Veteran's numerous VA examinations and treatment records do not note any recurrent subluxation or lateral instability of the right knee during instability testing. As such, a compensable rating is not warranted as the recurrent subluxation or lateral instability does not rise to the level of "slight" as required by Diagnostic Code 5257.

At the March 2012 and June 2014 VA examinations, instability testing indicated the Veteran had instability of 5-10 millimeters in his right knee. At VA examinations in July and December 2015, instability testing indicated the Veteran had instability of 0-5 millimeters in his right knee. At the Veteran's most recent VA examination in August 2016, instability testing again indicated instability of 5-10 millimeters in the right knee. The Board finds the overall picture of the Veteran's right knee instability since March 2012, despite some variances in the results after testing, more closely approximates moderate instability because at no point does testing indicate the Veteran had instability rising to more severe levels of 10 to 15 millimeters. As the Veteran's lateral instability does not rise to the level of severe, a rating in excess of 20 percent is not warranted. 

The Board also considered other diagnostic codes relating to the right knee; however, the Board finds that they are not applicable. The record does not demonstrate evidence of dislocated semilunar cartilage (the Veteran's cartilage was surgically removed) (Diagnostic Code 5258); ankylosis (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263) during the period on appeal.

The Veteran was granted a noncompensable rating for a scar; status post meniscectomy associated with residuals post-operative medial meniscectomy, right knee in March 2012, and the issue is not on appeal.

After considering the evidence of record, the Board finds that for the entire period of the appeal, the Veteran is not entitled to a disability rating in excess of 10 percent for residuals of right knee meniscectomy, in excess of 10 percent for arthritis of the right knee, and a compensable rating prior to March 10, 2012, and in excess of 20 percent from March 10, 2012 for right knee instability.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of right knee meniscectomy is denied.

Entitlement to a rating in excess of 10 percent for right knee arthritis is denied.

Entitlement to a compensable rating prior to March 10, 2012, for right knee instability is denied.

Entitlement to a rating in excess of 20 percent from March 10, 2012, for right knee instability is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


